Citation Nr: 1135333	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to service connection for residuals of a neck injury.
 
2.  Entitlement to service connection for residuals of a back injury.
 
3.  Entitlement to service connection for residuals of frostbite injury of bilateral upper extremities.
 
4.  Entitlement to service connection for residuals of frostbite injury of bilateral lower extremities.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 


WITNESSES AT HEARINGS ON APPEAL
 
Appellant and his fiancé
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The appellant served on active duty from April 1979 to April 1982.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which-in pertinent part, denied the benefit sought on appeal.
 
The January 2007 rating decision also denied entitlement to service connection for residuals of a concussion, and the appellant perfected an appeal of that determination.  An April 2009 rating decision, granted entitlement to service connection for posttraumatic migraine headaches with an initial 10 percent rating, effective August 2006.  An April 2009 letter informed the appellant of the decision, to include the finding that the decision represented a grant of the claim of entitlement to service connection for residuals of a concussion.  There is no indication in the claims file that the appellant appealed either the assigned initial rating or the effective date.  Hence, the rating assigned for migraine headaches, and the issue of entitlement to service connection for residuals of a concussion are not before the Board and will not be discussed.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).
 
The appellant appeared at a Travel Board hearing in May 2011 before the undersigned Veterans Law Judge.  He also appeared at a local hearing before an RO decision review officer in December 2009.  Transcripts of the testimony at both hearings are associated with the claims file.
 
The issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
The issue of entitlement to service connection for residuals of a neck injury is addressed in the REMAND portion of the document below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
Prior to the promulgation of a decision in the appeal of the issues of entitlement to service connection for residuals of a back injury, residuals of frostbite injury of bilateral upper extremities, and residuals of frostbite injury of bilateral lower extremities, the appellant withdrew his appeal of those issues.
 
 
CONCLUSION OF LAW
 
The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.
 
In the present case, the appellant withdrew his appeal of the issues related to his back and the frostbite claims related to the upper and lower extremities.  See Board Transcript, p. 7.  Hence, there remain no allegations of errors of fact or law for appellate consideration as concerns those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and  they are dismissed.
 
 
ORDER
 
The appeal of the issue of entitlement to service connection for residuals of a back injury is dismissed.
 
The appeal of the issue of entitlement to service connection for residuals of frostbite injury of bilateral upper extremities is dismissed.
 
The appeal of the issue of entitlement to service connection for residuals of frostbite injury of bilateral lower extremities is dismissed.
 
 
REMAND
 
A March 2009 spine examination report reflects that the examiner conducted a review of the claims file.  Following that review and an examination of the appellant a diagnosis of cervical degenerative disc disease was entered.  The examiner noted that the appellant was diagnosed with a cervical sprain after an in-service injury.  Notably, however, the examiner opined that in the absence of any pertinent history during the intervening 30+ years due to the appellant's inability to recall a medical history due to illicit drug use,  there was no objective basis to state that cervical degenerative changes were related to the inservice sprain.  
 
Significantly, VA outpatient records of November 2010 reflect that, after review of an electromyograph showing C7 radiculopathy, a VA physician opined that the appellant's neck pain most probably derived from in-service trauma.  The examiner, however, did not specify what "evidence (was) seen" in addition to the electromyograph results to account for the opinion.  Hence, the basis for the opinion is unclear, and the duty to assist the appellant requires a referral for clarification, especially in light of the fact the appellant underwent diagnostic tests after the 2009 neurological and spine examinations.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should contact the appellant and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated any cervical disorder since January 2011.  After the appellant has signed any necessary releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.
 
2.  After the above is complete, and regardless whether additional records are added to the claims file, the AMC/RO will refer the claims file to the neurologist who conducted the 2009 examinations.  The AMC/RO will ask the neurologist to review the claims file, to include all clinical and diagnostic tests conducted since the March 2009 examination such as the November 2010 entry which notes that a VA physician opined the appellant's neck pain was probably secondary to the June 1980 collision while playing softball or baseball.  The neurologist must then specifically indicate agreement or disagreement with the November 2010 entry and the reasons for the opinion offered
 
The neurologist is to opine whether it is at least as likely as not (at least a 50-50 probability) that any currently diagnosed cervical disorder is causally related to the June 1980 collision, or is otherwise causally related to the appellant's active service or to some other event.
 
If the neurologist who conducted the 2009 VA examinations is no longer available, the claims file shall be referred to an equally qualified neurologist.  Should either the original examiner or a substitute examiner advise that an opinion cannot be rendered without a new physical examination of the appellant, the AMC/RO will arrange for such an examination.
 
The examiner is advised that any opinion should be fully explained and the rationale provided.  In preparing the requested opinion, the examining physician must note the following: 
 
* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent probability.
* "It is not due to" means 100 percent assurance of non relationship.
 
The examiner is further advised that the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed cervical spine disorder is unknowable.
 
3.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, AMC/RO must implement corrective procedures at once.
 
4.  Then review the appellant's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


